Citation Nr: 1628554	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from September 1989 to September 1993 and from November 1995 to March 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a Board hearing in August 2011, but subsequently withdrew his request.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board remanded this claim for a VA examination to determine whether the Veteran's preexisting allergy condition worsened in service. 

An examination was scheduled for January 2016, but was cancelled because the Veteran failed to RSVP.  Evidence of record indicates that the Veteran became incarcerated in August 2015.  See June 2016 Correspondence; June 2016 Appellate Brief.  In the Veteran's June 2016 letter he provided his current address, which is different from the address provided on the examination notification letter.  See February 2016 Notification Letter.   

VA has special procedures for handling the scheduling of VA examinations for incarcerated Veterans.  The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether a Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

VBA Fast Letter 11-22 (Sept. 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination.

As such, the Veteran should be afforded another chance at a VA examination while he is incarcerated.  The VA examination should determine whether or not that Veteran's allergy disorder was aggravated in service. 

Furthermore, if a VA examination cannot be arranged after the RO's reasonable attempts, the RO should arrange for a VA medical opinion from an appropriate examiner.  The medical examiner must render his or her opinions based on the Veteran's available medical treatment records.     

Accordingly, the case is REMANDED for the following actions:

1. Take all reasonable measures to schedule the Veteran for an examination pursuant to the guidance in VBA Fast Letter 11-22 (Sept. 8, 2011) and M21-1MR, Part III.iv.3.A.11.d.  The examiner should render an opinion regarding the following:

a) Whether the Veteran's current condition is related to the hay fever reported on his entrance examination.

b) If the examiner determines that the current allergy condition and the hay fever noted upon entrance are related, then the examiner should opine as to the following:

i) Whether it is at least as likely as not (50 percent or more probability) that hay fever was aggravated (increased in severity) during the Veteran's active duty service. 

ii) If hay fever increased in severity during service, is there clear and unmistakable (undebatable) evidence that the hay fever was not aggravated beyond the natural progress of the disease?

c) If the hay fever noted upon entrance is not related to the current allergy condition, then the examiner must answer the following: 

i.)  Provide an opinion as to whether it is clear and unmistakable (undebatable) that the Veteran's current allergy condition pre-existed service.

ii)  If the allergy condition pre-existed service, provide an opinion as to whether it is clear and unmistakable (undebatable) that the pre-existing injury was not aggravated (permanently increased in severity beyond the natural progress of the disability) during the Veteran's service.

The Veteran's claim file (to include this remand), and the Veteran's pertinent medical history must be reviewed by the examiner in conjunction with the examination. A fully articulated medical rationale for the opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so and arrange for medical opinions by an appropriate VA examiner.   

The examiner should render opinions regarding the questions listed in paragraph #1 above.

3. After completing the action necessary to comply with the requests of this remand, adjudicate the claim of service connection for allergies.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






